PER CURIAM.
Rudy Stanko appeals from the District Court’s1 order granting defendants’ motions for summary judgment in two civil rights actions that Stanko filed while he was confined as a pretrial detainee at the Douglas County Corrections Center in Omaha, Nebraska. Having reviewed the summary judgment decision de novo, see Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 812 (8th Cir.2008), and having considered all of Stanko’s arguments on appeal, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, United Slates District Judge for the District of Nebraska.